United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                       February 2, 2012

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             JANE E. MAGNUS‐STINSON, District Judge*

No. 10‐3262

TERENCE TRIBBLE,                                      Appeal from the United States 
          Plaintiff‐Appellant,                        District Court for the 
                                                      Northern District of Illinois, Eastern
       v.                                             Division.

NICHOLAS J. EVANGELIDES and ROGER                     No. 08 C 2533
L. FIESER,
           Defendants‐Appellees.                      William J. Hibbler, 
                                                      Judge.

                                          O R D E R

      On motion of the defendants‐appellees to correct the opinion in this case issued on
January 26, 2012, it is amended as follows:

        The sentence at slip opinion, page 2, lines 23‐27, that originally read “The defense, in
response, rather than objecting to the relevance of or prejudice from such evidence, wanted
to explain why that conclusion didn’t mean that the officers didn’t actually find drugs on
Tribble.” is changed to “After losing a motion in limine to prevent admission of the state
judge’s ruling, the defense wanted to explain why that conclusion didn’t mean that the
officers didn’t actually find drugs on Tribble.” 

       The motion to correct is otherwise denied.  



       *
        The Honorable Jane E. Magnus‐Stinson, District Judge of the United States District
Court for the Southern District of Indiana, sitting by designation.